DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 03/09/2022, Claims 21-40 are pending. No new matter has been added. 


With respect to the amendment filed on 03/09/2022, see pages 5-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant submitted terminal disclaimer and is approved.  Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 21-40 are allowed. 










Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 21 and 29 are allowed. 
Independent Claims 21 and 29 respectively recite the limitations of: obtaining raw medical acquisition data for a patient, the raw medical acquisition data including data resulting from transmission and collection of energy and particles traveling through and originating from the patient's body; and determining, via a machine learning system, at least one parameter value for a patient-specific parameterized model of the patient; wherein the machine learning system is trained based on (i) raw medical acquisition data resulting from transmission and collection of energy and particles traveling through and originating from bodies of one or more individuals, as training data, and (ii) one or more parameter values of a respective parameterized model associated with anatomy of each of the one or more individuals, as ground truth, such that the machine learning system is configured to output at least one parameter value of a parameterized model of a given individual in response to input raw medical acquisition data for the given individual.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Fonte et al. (US Pub No. 20150038860 A1) in paragraphs [0111-0112] and [0121], discloses the information determined by the 



Independent Claim 37 recite the limitations of: obtaining raw medical acquisition data for a patient, the raw medical acquisition data including data resulting from transmission and collection of energy and particles traveling through and originating from the patient's body; determining, via a machine learning system, at least one 
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Fonte et al. (US Pub No. 20150038860 A1) in paragraphs [0111-0112] and [0121], discloses the information determined by the disclosed methods and systems may include, but is not limited to, various blood flow characteristics or parameters, such as blood flow velocity, pressure (or a ratio thereof), 

However, Fonte et al., even if combined, fail to teach or suggest obtaining raw medical acquisition data for a patient, the raw medical acquisition data including data resulting from transmission and collection of energy and particles traveling through and 


“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9913616 B2
US 9378580 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Pinalben Patel/Examiner, Art Unit 2661